EXHIBIT 99.3(a) LOCATION BASED TECHNOLOGIES CORP. (FORMERLY POCKETFINDER, INC.) AND AFFILIATED COMPANY (A Development Stage Company) COMBINED FINANCIAL STATEMENTS (Unaudited) FOR THE THREE AND NINE-MONTHS ENDED MAY 31, 2007 AND FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 TABLE OF CONTENTS Financial Statements Combined Balance Sheet 1 Combined Statements of Operations 2 Combined Statement of Changes in Stockholders’ and Members’ Equity (Deficit) 3 Combined Statements of Cash Flows 5 Notes to Combined Financial Statements 7 LOCATION BASED TECHNOLOGIES, CORP. (Formerly PocketFinder, Inc.) AND POCKETFINDER, LLC (A Development Stage Company) COMBINED BALANCE SHEET MAY 31, 2007 (UNAUDITED) ASSETS Current assets Cash $ 691,478 Total current assets 691,478 Property and equipment, net of accumulated depreciation 190,296 Other assets Patents and trademarks 967,426 Deposits 7,060 Total other assets 974,486 Total assets $ 1,856,260 LIABILITIES AND STOCKHOLDERS’ AND MEMBERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ 145,800 Accrued officer compensation 473,975 Advances from officer 25,020 Convertible notes payable 1,008,000 Notes payable, related party 50,000 Accrued interest, related party 5,000 Total current liabilities 1,707,795 Notes payable, related party 813,500 Accrued interest, related party 104,391 Total liabilities 2,625,686 Stockholders’ and members’ equity (deficit) Common stock, $.00001 par value; 200,000,000 shares authorized, no shares issued and outstanding - Common stock to be issued 2 Additional paid-in-capital 171,998 Class A MembershipUnits: 10.6 units issued and outstanding 465,000 Class C Membership Units: 3 units issued and outstanding 150,000 Deficit accumulated during development stage (1,556,426 ) Total stockholders’ and members’ equity (deficit) (769,426 ) Total liabilities and stockholders’ and members’ equity (deficit) $ 1,856,260 See accompanying notes to combined financial statements. 1 LOCATION BASED TECHNOLOGIES, CORP. (Formerly PocketFinder, Inc.) AND POCKETFINDER, LLC (A Development Stage Company) COMBINED STATEMENTS OF OPERATIONS (UNAUDITED) Cumulative For For the Period the Period from from Inception Inception For the Nine (September 16, (September 16, For the Three Months Ended May 31, Months Ended 2005) through 2005) through 2007 2006 May 31, 2007 May 31, 2006 May 31, 2007 Net revenue $ - $ - $ - $ - $ - Operating expenses General and administrative 53,743 1,209 119,944 7,368 142,270 Officer compensation 90,000 94,500 270,000 252,000 765,000 Professional fees 12,929 25,000 5,255 59,575 122,584 Rent 17,746 - 53,891 - 81,133 Research and development 75,865 - 261,284 - 327,848 Total operating expenses 250,283 120,709 710,374 318,943 1,438,835 Other income (expense) Interest expense (50,856 ) (29,193 ) (60,856 ) (35,825 ) (114,391 ) Net loss before income taxes (301,139 ) (149,902 ) (771,230 ) (354,768 ) (1,553,226 ) Provision for income taxes - - 1,600 800 3,200 Net loss $ (301,139 ) $ (149,902 ) $ (772,830 ) $ (355,568 ) $ (1,556,426 ) See accompanying notes to combined financial statements. 2 LOCATION BASED TECHNOLOGIES, CORP. (formerly PocketFinder, Inc.) AND POCKETFINDER, LLC (A Development Stage Company) COMBINED STATEMENT OF CHANGES IN STOCKHOLDERS’ AND MEMBERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) Total Deficit Stockholders’ Common Stock Membership Units Accumulated and Common Additional Class A Class C During Members’ Number of Stock To Paid-In Member- Member- Development Equity Shares Be Issued Capital ship Units Amount ship Units Amount Stage (Deficit) Balance, September 16, 2005 - $ - $ - - $ - - $ - $ - $ - Cash received for 20,000 shares of common stock to be issued, November 30, 2005 - - 20,000 - 20,000 Shares of common stock to be issued for services, November 30, 2005 - - 30,000 - 30,000 Cash received for 25,000 shares of common stock to be issued, March 14, 2006 - - 25,000 - 25,000 Cash received for 50,000 shares of common stock to be issued, August 4, 2006, net of offering costs - 1 46,999 - 47,000 Cash received for 50,000 shares of common stock to be issued, August 18, 2006 - 1 49,999 - 50,000 Issuance of Class A membership units for services, July 2006 - - - 1.5 75,000 - - - 75,000 Issuanceof Class C membership units for services, July 2006 - 3 150,000 - 150,000 Net loss - (783,596 ) (783,596 ) Balance, August 31, 2006 - 2 171,998 1.5 75,000 3 150,000 (783,596 ) (386,596 ) See accompanying notes to combined financial statements. 3 LOCATION BASED TECHNOLOGIES, CORP. (formerly PocketFinder, Inc.) AND POCKETFINDER, LLC (A Development Stage Company) COMBINED STATEMENT OF CHANGES IN STOCKHOLDERS’ AND MEMBERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) Deficit Total Common Stock Membership Units Accumulated Stockholders’ Common Additional Class A Class C During and Number of Stock To Paid-In Member- Member- Development Members’ Shares Be Issued Capital ship Units Amount ship Units Amount Stage Equit (Deficit) Issuance of Class A Membership Units for cash, September 2006 - - - 3 150,000 - - - 150,000 Issuance of Class A Membership Units for cash, November 2006 - - - .6 25,000 - - - 25,000 Issuance of Class A Membership Units for cash, February 2007 - - - 5 190,000 - - - 190,000 Issuance of Class A Membership Units for cash, March 2007 - - - .5 25,000 - - - 25,000 Net Loss - (772,830 ) (772,830 ) Balance, May 31, 2007 - $ 2 $ 171,998 10.6 $ 465,000 3 $ 150,000 (1,556,426 ) (769,426 ) See accompanying notes to combined financial statements. 4 LOCATION BASED TECHNOLOGIES, CORP. (formerly PocketFinder, Inc.) AND POCKETFINDER, LLC (A Development Stage Company) COMBINED STATEMENTS OF CASH FLOWS (UNAUDITED) Cumulative For the Period For the Period from Inception from Inception For the Nine (September 16, (September 16, Months Ended 2005) through 2005) through May 31, 2007 May 31, 2006 May 31, 2007 Cash flows from operating activities Net loss $ (772,830 ) $ (355,568 ) $ (1,556,426 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation 1,071 - 1,221 Issuance of common stock and Class A and C Membership Units for services - 50,000 255,000 Changes in operating assets and liabilities Increase in deposits - - (7,060 ) Increase in accounts payable and accrued expenses 130,531 230,225 145,800 Increase in accrued officer compensation 169,550 17,875 473,975 Increase in accrued interest, related party 55,856 35,825 109,391 Net cash used in operating activities (415,822 ) (21,643 ) (578,099 ) Cash flows from investing activities Purchase of property and equipment (189,717 ) - (191,517 ) Addition topatents and trademarks (52,486 ) (6,200 ) (67,426 ) Net cash used in investing activities (242,203 ) (6,200 ) (258,943 ) Cash flows from financing activities Proceeds from issuance of common stock and membership units 390,000 25,000 532,000 Advances from officer 5,935 - 25,020 Proceeds from notes payable, related party - 25,000 50,000 Repayment on notes payable, related party (58,000 ) (19,000 ) (86,500 ) Proceeds from convertible notes payable 1,008,000 - 1,008,000 Net cash provided by financing activities 1,345,935 31,000 1,528,520 Net increase in cash 687,910 3,157 691,478 Cash, beginning of period 3,568 - - Cash, end of period $ 691,478 $ 3,157 $ 691,478 See accompanying notes to combined financial statements. 5 LOCATION BASED TECHNOLOGIES, CORP. (formerly PocketFinder, Inc.) AND POCKETFINDER, LLC (A Development Stage Company) COMBINED STATEMENTS OF CASH FLOWS (UNAUDITED) Cumulative For the Period For the Period from Inception from Inception For the Nine (September 16, (September 16, Months Ended 2005) through 2005) through May 31, 2007 May 31, 2006 May 31, 2007 Supplemental disclosure of cash flow information: Income taxes paid $ 800 $ 800 $ 800 Interest paid $ - $ - $ - Supplementary disclosure ofnoncash financing and investing activities: Issuance of common stock and Class A and C Membership Unitsfor services $ - $ 50,000 $ 255,000 Related party note payable issued in exchange for patents $ - $ 900,000 $ 900,000 See accompanying notes to combined financial statements. 6 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Location Based Technologies Corp. (formerly PocketFinder, Inc.) (the “Company”) was incorporated under the laws of the State of California on September 16, 2005. On July 7, 2006, the Company established PocketFinder, LLC (“LLC”), a California Limited Liability Company.On May 29, 2007, PocketFinder, Inc. filed amended articles with the Secretary of State to change its name to Location Based Technologies Corp. All adjustments (consisting only of normal recurring adjustments) have been made which, in the opinion of management, are necessary for a fair presentation. Results of operations for the nine months ended May 31, 2007 and the period from inception (September 16, 2005) through May 31, 2007 are not necessarily indicative of the results that may be expected for any future period. Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been omitted. These financial statements should be read in conjunction with the audited financial statements and notes for the period from inception (September16, 2005) through August 31, 2006. Merger On August 24, 2007, Location Based Technologies Corp. (formerly PocketFinder, Inc.) merged with PocketFinder, LLC.The merger was approved by the shareholders of Location Based Technologies Corp. and PocketFinder, LLC by unanimous written consent.Location Based Technologies Corp. was the survivor of the merger with PocketFinder, LLC. Each Class A Membership Unit of the LLC was converted into 50,000 shares of common stock of the Company or fraction thereof and each Class C Membership Unit of the LLC was cancelled. 7 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Nature of Business The Company is in the development stage of creating PocketFinder personal locators. PocketFinders are small personal location devices designed to give parents, guardians, and pet owners peace of mind. Utilizing the U.S. Department of Defense’s multi-billon dollar Global Positioning System (GPS) satellites and existing wireless technology, our team of engineers have developed technology which allows our network of members to locate anyone carrying our device, whether that person is inside of a building/structure or in the great outdoors (Systems and Method Patent pending). PocketFinders are small, rugged, and water tight. The devices can be used to locate children, elderly or disabled persons and pets as well as for the tracking of valued personal property. Principles of Combination The combined financial statements include the accounts of Location Based Technologies Corp. and PocketFinder, LLC, which share common ownership and management.All inter-company accounts and transactions have been eliminated in the combination. Use of Estimates The preparation of combined financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Actual results could materially differ from those estimates. Fair Value of Financial Instruments Pursuant to SFAS No. 107, “Disclosures About Fair Value of Financial Instruments”, the Company is required to estimate the fair value of all financial instruments included on its balance sheet.The carrying value of cash, accounts payable and accrued expenses approximate their fair value due to the short period to maturity of these instruments. 8 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization. Depreciation and amortization are calculated using the straight-line method and with useful lives used in computing depreciation ranging from 3 to 5 years. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Expenditures for maintenance and repairs are charged to operations as incurred; additions, renewals and betterments are capitalized. Intangible Assets – Patents and Trademarks The Company capitalizes internally developed assets related to certain costs associated with patents and trademarks. These costs include legal and registration fees needed to apply for and secure patents. As of May 31, 2007, the Company has capitalized $65,026 and $2,400 for patent and trademark related expenditures, respectively. The Company has not yet recorded amortization expense related to the patents because the patents are not subject to amortization until issued by the United States Patent Office and placed in service by the Company.Intangible assets will be amortized in accordance with Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets,” ("SFAS 142") using the straight-line method over the shorter of their estimated useful lives or remaining legal life. The Intangible assets acquired from other enterprises or individuals in an “arms length” transaction are recorded at cost. Long-Lived Assets The Company accounts for its long-lived assets in accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets." SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value or disposable value. As of May 31, 2007, the Company did not deem any of its long-term assets to be impaired. 9 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Research and Development Research and development costs are clearly identified and are expensed as incurred in accordance with FASB statement No. 2, "Accounting for Research and Development Costs."For the three months ended May 31, 2007 and 2006 the Company incurred $75,865 and $0 of research and development costs, respectively.For the nine months ended May 31, 2007 and for the period from inception (September 16, 2005) through May 31, 2006, and 2007the Company incurred $261,284, $0 and $327,848 of research and development costs, respectively. Provision for Income Taxes The Company accounts for income taxes under SFAS 109, “Accounting for Income Taxes”.Under the asset and liability method of SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements’ carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs.A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. The Company has included its $800and $1,600 franchise fee in its provision for the income taxes for the nine months ended May 31, 2007 and for the period from inception (September 16, 2005) through May 31, 2007, respectively. The LLC has elected to be treated as a partnership for tax purposes.Accordingly, income taxes are borne by the members and the LLC is subject to state limited liability company fees. The LLC has accrued and included its minimum tax of $800 and $1,600 in its provision for income taxes for the nine months ended May 31, 2007 and for the period from inception (September 16, 2005) through May 31, 2007, respectively. 10 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 2. PROPERTY AND EQUIPMENT Property and equipment at May 31, 2007 consists of the following: Website development costs $ 181,400 Computer and video equipment 8,351 Office furniture 1,766 191,517 Less: accumulated depreciation (1,221 ) Total property and equipment $ 190,296 Depreciation expense of $1,071 and $0 was recorded the three months ended May 31, 2007 and 2006 and $1,071, $0and $1,221 was recorded for the nine months ended May 31, 2007 and for the period from inception (September 16, 2005) through May 31, 2006, and 2007 respectively. 3. CONVERTIBLE NOTES PAYABLE From March 2007 through May 2007, the LLC entered into convertible note agreements totaling $1,008,000.Under the terms of the agreements, amounts borrowed must be repaid by March 31, 2008 and accrue interest at the rate of 8% per annum.At the option of the Company or the convertible note holder, the notes plus any accrued and unpaid interest may be converted into shares of the Company’s common stock on the basis of $1.00 per share or Class A Membership Units of the LLC on the basis of one Class A Membership Unit for each $50,000 of principal and/or interest converted.The notes may be prepaid at any time, at the option of the Company, in whole or in part without penalty. 11 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 4. NOTES PAYABLE – RELATED PARTY On November 28, 2005, the Company entered into a promissory note agreement with the Company’s CEO and stockholder for $900,000 in exchange for the assignment of certain intellectual property and trademark rights. Under the terms of the promissory note agreement, the principal and any unpaid interest shall not become due until the Company attains financial stability, defined as strong revenue generation and cash flow.Up to twelve quarterly payments may be made to fulfill payment of this note.The note may be prepaid without premium or penalty. The note bears interest at 8% per annum and is payable at any time before the repayment date.The note payable balance and accrued interest amounted to $813,500 and $104,391, respectively, at May 31, 2007. The note is secured by all intellectual property, trademarks, ongoing research and development and all other assets owned by the Company. On July 26, 2006, the Company entered into a promissory note agreement with a stockholder for $50,000. Under the terms of the promissory note agreement, the principal and any unpaid interest shall be repaid at the earlier of six months, or when the Company raises funds in excess of $100,000 during the current funding round.The note may be prepaid without premium or penalty. The note bears interest at 10% per annum and is payable at any time before the repayment date.The note payable and related accrued interest balance amounted to $50,000 and $5,000, respectively, at May 31, 2007.The note was subsequently paid off. 5. COMMITMENTS AND CONTINGENCIES Operating Leases The Company leases its office space under an operating lease expiring on June 30, 2009. Total rental expense on operating leases for the three months ended May 31, 2007 and 2006 was $17,746 and $0, respectively andfor the nine months ended May 31, 2007 was $53,891, and $0 for the period from inception (September 16, 2005) through May 31, 2006. 12 LOCATION BASED TECHNOLOGIES CORP. (formerly PocketFinder, Inc.) and PocketFinder, LLC (A Development Stage Company) NOTES TO COMBINED FINANCIAL STATEMENTS FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH MAY 31, 2007 (UNAUDITED) 5. COMMITMENTS AND CONTINGENCIES (Continued) Operating Leases (Continued) As of May 31, 2007 the future minimum lease payments are as follows: For the Years Ending May 31, 2008 $ 82,051 2009 84,512 2010 7,060 Total $ 173,623 6. COMMON STOCK AND MEMBERS’
